DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 9 is construed to be indefinite because the recitation “the weight” lacks a positive antecedent basis.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Murphy (US 5,842,287).  The claims are reasonably and broadly construed, in light of the accompanying specification, to be disclosed by Murphy as teaching:

a housing 1 having a convex top 10 wherein said housing is configured to have a towel 16 draped over said housing, said housing having a plurality of apertures 15 each extending into an interior of said housing wherein said plurality of apertures is configured to pass air therethrough thereby facilitating the towel to be in thermal communication with said interior of said housing when the towel is draped over said housing (expressly shown in figures 1, 4); and 
a heating element 32 being positioned within said housing such that said heating element is in thermal communication with said interior of said housing, said heating element heating said interior of said housing when said heating element is turned on wherein said plurality of apertures is configured to communicate heated air to the towel for drying the towel when the towel is draped over said housing (expressly shown in figures 2, 4).  Murphy also disclose the claim 2 feature wherein said housing has a front side, a back side, a top side and a bottom side, said bottom side resting upon a support surface, said top side being convexly arcuate between said front and back sides, said apertures being spaced apart from each other and being distributed on said front side, said back side and said top side (expressly shown in figures 1, 4 and expressly disclosed at column 2 lines 54-60), and the claim 3 feature of a control circuit 36 being positioned within said housing, said control circuit receiving an on input and an off input (expressly disclosed at column 3 lines 51-67).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Murphy in view of Bellen (US 8,096,062).  Murphy discloses the claimed invention, as rejected above, except for the recited feature of a heating element is electrically coupled to said control circuit, said heating element being turned on when said control circuit receives said on input, said heating element being turned off when said control circuit receives said off input.  Bellen, another towel device, discloses that feature at column 2 lines 47-54.  It would have been obvious to one skilled in the art to combine the teachings of Murphy with the teachings of Bellen for the purpose of controlling heater input through a plurality of actuators coupled to a type of control circuit to input of a system.
s 5-9 are rejected under 35 U.S.C. 103 as being unpatentable over Murphy in view of Bellen in further view of Proskey et al. (US 2010/0180462).  Murphy discloses the claimed invention, as rejected above, except for the power cord and electrical outlet feature.  Bellen, another towel type device, discloses that feature in figure 5.  It would have been obvious to one skilled in the art to combine the teachings of Murphy with the teachings of Bellen for the purpose of providing an electric power source connector for use of a heater and/or a blower in a towel treating environment.  Furthermore, Murphy in view of Bellen discloses the claimed invention, except for the recited feature of a sensor being coupled to said housing wherein said sensor is configured to sense when the towel is positioned on said housing, said control circuit receiving said on input when said sensor senses the towel, said control circuit receiving said off input when said sensor does not sense the towel.  Proskey, another towel device, discloses that feature at figure 5 and paragraphs [0051], [0091], [0092].  It would have been obvious to one skilled in the art to combine the teachings of Murphy in view of Bellen with the teachings of Proskey for the purpose of sensing placement of an object on a device.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Other references cited in this action may teach one or more claim elements, but do not rise to a level of anticipation or obviousness, such that a rejection would be proper or reasonable under current Office practice and procedure.  Reference A, cited on the first page with this action, is a patent publication from the same inventive entity as the current application.  References B, C, D, E, F, G, H, I, J, K, L, N, O, P, Q, R, cited on the first page with this action and references A, B, C, D, E, G, cited on the second page with this action, are teachings of towel type devices configured for drying.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Craig Schneider can be reached on 571 272 3607. Examiner’s other supervisor within the same art unit include Mary McManmon who can be reached at 571-272-6007.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




Wednesday, March 16, 2022
/STEPHEN M GRAVINI/Primary Examiner, Art Unit 3753